PER CURIAM.
We reverse the dismissal with prejudice of appellants’ libel action against appellees. Upon review of the amended complaint we believe it contained sufficient allegations of false factual statements made about appellants with malice and resulting in injury to state a cause of action for libel. Smith v. Taylor County Publishing Co., 443 So.2d 1042 (Fla. 1st DCA 1983). We do not believe the alleged defamatory statements were pure statements of opinion. We also believe the trial court acted prematurely in considering matters that should properly be raised as affirmative defenses.
Accordingly, we reverse and remand with directions for further proceedings consistent herewith.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.